           Case 5:20-cv-02155-LHK Document 48 Filed 05/12/20 Page 1 of 2



     Kenneth A. Wexler (pro hac vice)
1    Jason J. Keener (pro hac vice)
     Umar Sattar (pro hac vice)
2    WEXLER WALLACE LLP
     55 West Monroe, Suite 3300
3    Chicago, Illinois 60603
     Telephone: (312) 346-2222
4    Facsimile: (312) 346-0022
     kaw@wexlerwallace.com
5    jjk@wexlerwallace.com
     us@wexlerwallace.com
6

7  Mark J. Tamblyn (State Bar No. 179272)
   WEXLER WALLACE LLP
8 333 University Avenue, Suite 200
   Sacramento, California 95825
9 Telephone: (916) 565-7692
   Facsimile: (312) 346-0022
10
   mjt@wexlerwallace.com
11

12 Attorneys for Plaintiff and the proposed Class

13 [Additional Counsel on Signature Page]

14
                                 UNITED STATES DISTRICT COURT
15
                             NORTHERN DISTRICT OF CALIFORNIA
16
                                        SAN JOSE DIVISION
17

18    ROBERT CULLEN, individually and on
      behalf of all others similarly situated,          Case No. 5:20-cv-02155-LHK
19
                                                        Honorable Lucy H. Koh
20                  Plaintiff,

21
      v.
22

23    ZOOM VIDEO COMMUNICATIONS,
      INC., a Delaware corporation,
24

25                  Defendant.

26
                     MOTION FOR LEAVE TO WITHDRAW APPEARANCE
27

28

                                                    1
                             MOTION FOR LEAVE TO WITHDRAW APPEARANCE
           Case 5:20-cv-02155-LHK Document 48 Filed 05/12/20 Page 2 of 2



            Jason J. Kenner hereby moves to withdraw his appearance on behalf of the Plaintiffs and
1

2    the Proposed Classes. Kenneth A. Wexler, Mark J. Tamblyn and Umar Sattar of Wexler Wallace

3    LLP will continue to act as counsel for Plaintiffs and the Proposed Class.

4

5    Dated: May 12, 2020                        Respectfully submitted,
6
                                                /s/ Jason J. Keener
7                                               Kenneth A. Wexler (pro hac vice)
                                                Jason J. Keener (pro hac vice)
8                                               Umar Sattar (pro hac vice)
                                                WEXLER WALLACE LLP
9                                               55 W. Monroe Street, Suite 3300
                                                Chicago, Illinois 60603
10
                                                Telephone: (312) 346-2222
11                                              kaw@wexlerwallace.com
                                                jjk@wexlerwallace.com
12                                              us@wexlerwallace.com
13                                              Mark J. Tamblyn
14                                              WEXLER WALLACE LLP
                                                333 University Avenue, Suite 200
15                                              Sacramento, California 95825
                                                Telephone: (916) 565-7692
16                                              mjt@wexlerwallace.com
17

18                                              Daniel E. Gustafson (pro hac vice)
                                                David A. Goodwin(pro hac vice)
19                                              Ling S. Wang (pro hac vice)
                                                GUSTAFSON GLUEK PLLC
20                                              Canadian Pacific Plaza
                                                120 South Sixth Street, Suite 2600
21                                              Minneapolis, MN 55402
22                                              Telephone: (612) 333-8844
                                                dgustafson@gustafsongluek.com
23                                              dgoodwin@gustafsongluek.com
                                                lwang@gustfsongluek.com
24

25                                              A ttorneys forP laintiff and the P roposed C lass
26

27

28
                                                     2
                             MOTION FOR LEAVE TO WITHDRAW APPEARANCE
